DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 16, 2019, November 8, 2019, May 12, 2020, July 9, 2020, September 4, 2020 and January 28, 2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a battery configured to detachably couple to the handle unit” in claim 1.
Such claim limitation(s) is/are: “a main body that is configured to be coupled to the handle unit,” in claim 1.
Such claim limitation(s) is/are: “a power receiving component that is configured to receive power from the battery” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a handle unit that includes a printed circuit board (PCB) unit, a handle terminal that is disposed in the handle unit and configured to be electrically connected to the PCB unit and the main body terminal being electrically coupled to the power receiving component through wires, together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Stickney et al. (10297878), Clothier et al. (9301665) and Wilson (2014/0137363). Stickney et al. disclose a cleaner comprising; a handle unit (8), a battery (10) configured to detachably couple to the handle unit, a main body (4) that is configured to be coupled to the handle unit, the main body including a power receiving component (motor/fan 6) that is configured to receive power from the battery (Column 4, Lines 48-50), a handle terminal (i.e.  formed as one of the “electrical connectors housed in the interior of the handle 8”, see Column 4, Lines 44-48) disposed in the handle unit (“housed in the interior of the handle 8”, see Column 4, Lines 44-48) and configured to be electrically connected to a PCB unit (48) that is housed within battery pack (10), NOT, within the handle unit (see Column 4, Lines 33-43, Column 5, Lines 42-43, 63-67, Column 7, Lines 62-66), wherein the main body includes a main body terminal (i.e. control module interface) that is configured, based on the handle unit being couple to the main body, to couple to the handle terminal (Column 4, Lines 44-50), but lacks, a handle unit that includes a printed circuit board (PCB) unit, a handle terminal electrically connected to the PCB unit (which is included in the handle unit) and the main body terminal being electrically coupled to the power receiving component through wires. Furthermore, it would not have been obvious to locate a PCB in the handle without rendering the prior art unsatisfactory for its intended purpose of providing a power supply having a battery pack that includes a circuit board for providing “dedicated connector block” (See Column 5, Lines 35-56).  Next, Clothier et al. disclose a cleaner (1) having a handle unit (not labeled but formed as the right side portion of cleaner 1, containing elements 7 and 8 therein, see Figure 3) that includes a printed circuit board (PCB) unit (8), a battery (9) configured to be coupled to the handle unit and configured based on being coupled to the handle unit, to be electrically connected to the PCB unit (through the connection between 8 and 9, see Figure 3), a main body (6) that is configured to be coupled to the handle unit (Figure 2), but lacks,  the main body including a power receiving component that is configured to receive power from the battery (because motor/fan 7, is located within the handle unit NOT within the main body), a handle terminal that is disposed in the handle unit and configured to be electrically connected to the PCB unit, wherein the main body includes  through wires. And, Wilson discloses a cleaner (2) comprising; a handle unit (6), a battery (8) configured to detachably couple to the handle unit (Figure 16) and, a main body (12) that is configured to be coupled to the handle unit (Figures 1 and 3-10), but lacks, handle unit that includes a printed circuit board (PCB) unit, having the battery configured based on being coupled to the handle unit, to be electrically connected to the PCB unit,  the main body including a power receiving component that is configured to receive power from the battery; a handle terminal that is disposed in the handle unit and configured to be electrically connected to the PCB unit, wherein the main body includes a main body terminal that is configured, based on the handle unit being couple to the main body, to couple to the handle terminal, the main body terminal being electrically coupled to the power receiving component through wires. There has been no prior art found that teach or suggest of providing; a handle unit that includes a printed circuit board (PCB) unit, a handle terminal that is disposed in the handle unit and configured to be electrically connected to the PCB unit and the main body terminal being electrically coupled to the power receiving component through wires. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723